DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
Applicant argued claim 1 has been amended to recite, in combination with the other features, “the top face of the body having a channel to provide drainage, the channel intersecting the single through hole;” and “the central post having a top surface recessed relative to the top faces of the four posts;” are not taught or suggested by Pooch.
Claim 1 has been amended to include limitations that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Applicant argued Claims 6-20, 24, 25, 27, and 29 depend from and further limit claim 1. The secondary references applied by the Examiner (US 3873225 to Jakobsen et al.; US 4470647 to Bishoff et. al.; US 6059631 to Maddock; and US 5470139 to Hsiao) are not helpful in rectifying the underlying deficiencies of the rejection of claim 1 based on Pooch.
Claim 1 has been amended to include limitations that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pooch [US 20160069101 A1 published on March 10, 2016] in view of Park [KR 101514065 B1 published on April 22, 2015].
Regarding claim 1 Pooch discloses, a garden bed or planter box (for a box can be used as planter box, also see figs. 4-5), comprising: at least four connector blocks (at least figs. 4-5), each comprising: a body (at least figs. 4-5) having four lateral faces (at least figs. 4-5) extending between a top face (at least figs. 4-5) and a bottom face (at least figs. 4-5) supported on a ground surface and a single through hole (56 and/or para 0035) extending from the top face to the bottom face; each of the four lateral faces comprising a slot (at least figs. 4-5) extending vertically from the top face to the bottom face, each slot being defined by a continuous slot wall which is recessed from a corresponding one of said four lateral faces (at least figs. 4-5); the body comprising four posts (at least figs. 4-5 for posts where 52 points to), each of the four posts having opposed end faces that partially form the top face (at least figs. 4-5) and bottom face (at least figs. 4-5) of the body, each of the end faces being flat with a solid cross-section (at least figs. 4-5), the slot of a respective one of the lateral faces being formed between adjacent ones of said posts (at least figs. 4-5); and the body further comprising a central post (at least figs. 4-5 for post comprising 56), the four posts protruding from said central post (at least figs. 4-5), and the single through hole being provided in said central post (at least figs. 4-5), the single through hole being the only through hole in the body (at least figs. 4-5); at least one grounding rod (58), inserted into the through holes of the connector blocks (at least figs. 4-5), anchoring the connector blocks to the ground; and at least four boards having their extremities received within the slots of the connector blocks (at least figs. 4-5), each of the at least four boards being removably slid within a corresponding slot (at least figs. 4-5), and forming a row of boards delimiting an area (at least figs. 4-5), such that a lower edge of each of the at least four boards contacts the ground surface ( (at least figs. 4-5 and/or fig. 7 and/or fig.11 for illustration).
Pooch is silent about at least four ground rods. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the number of rods of Pooch with four ground rods depending on user's preferences and/or a size and/or shape of an area to be made in order to provide a stable position for the box. 
Pooch is silent about wood boards. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the boards of Pooch with wood depending on user's preferences in order to provide an environmentally friendly planter box. 
Pooch is silent about a rectangular area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the shape of the box of Pooch with rectangular area depending on user's preferences and/or a size and/or shape of an area to which the box is positioned order to provide a stable position and aesthetic appearance for the box. 
	
Pooch is silent about having a channel to provide drainage, the channel intersecting the single through .
However, Park teaches a drain pipe 400 and drain hole 401. Park’s drain pipe 400 provides a channel that intersect the through drain hole 401 (see Park figs.2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Pooch reference to combine the teaching of Park to include having a channel, the channel intersecting the single through hole, in order to drain and discharge the water flowing through the drainage path to the outside.

Pooch is silent about having a top surface recessed relative to the body top face-forming end faces of the four posts; the recessed top surface of the central post also forming part of the top face of the body. Nevertheless, the applicant’s specification did not disclose any criticality as to the height relationship between the central post top surface and the top faces of the four posts and it would have been an obvious matter of design choice to make the central post having a top surface recessed relative to the top faces of the four posts of whatever form or shape as desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

For claim 6, Pooch as modified by Park (references to Pooch) discloses wherein the slot wall of each of the connector blocks comprises two opposed lateral walls part of the adjacent posts and a back-wall part of the central post (at least figs. 4-5). 

For claim 24, Pooch as modified by Park is silent about at least a second row of connector blocks and boards, stacked above the first row of boards and connector blocks. 
Pooch teaches an alternative embodiment comprising a second row of connector blocks and boards, stacked above the first row of boards and connector blocks (at least fig.11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the number of blocks and walls of Pooch as modified by Park with a second row of connector blocks and boards, stacked above the first row of boards and connector blocks as taught by Pooch (fig.11) depending on user's preferences in order to form a desired height for the assembly.

For claim 27, Pooch as modified by Park (references to Pooch) discloses wherein for each of the connector blocks, the four posts have respective top flat and coplanar surfaces, allowing the connector blocks to be stacked (at least figs. 4-5 and/or fig.11 for illustration).

Claims 13-20 and 23 are rejected under U.S.C. 103 as being unpatentable over Pooch [US 20160069101 A1 published on March 10, 2016] in view of Park [KR 101514065 B1 published on April 22, 2015] as applied to claims 1, 6, 24 and 27 above, and further in view of Jakobsen [US 3873225 A published on March 03, 1975].  
For claim 13, Pooch as modified by Park is silent about wherein the slot wall comprises at least one tapered projection protruding therefrom and extending vertically along at least a portion of the slot, for wedging at least one lateral side of one of said boards. 
Jakobsen teaches a block (fig.6) wherein slot wall (fig.6 for V-shape slot wall) comprises at least one tapered projection protruding therefrom (fig.6 for left and/or right wedges) and extending vertically along at least a portion of the slot (fig.6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed the invention was made to modify the slot wall of Pooch as modified by Park with at least one tapered projection protruding therefrom and extending vertically along at least a portion of the slot as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory and/or the wall to be used with in order to allow a stable connection between parts. 

For claim 14, Pooch as modified by Park and Jakobsen discloses wherein the slot wall of each connector block comprises two opposed lateral walls part of the adjacent corner posts and a back-wall part of the central post (Pooch, figs. 4-5). 
Pooch as modified by Park and Jakobsen is silent about wherein said at least one tapered projection comprises first and second tapered projections, each provided on a respective one of said opposed lateral walls, for wedging both lateral sides of the board. 
Jakobsen teaches first and second tapered projections, each provided on a respective one of said opposed lateral walls (fig.6 for left & right projections) for wedging both lateral sides of the board (fig.4 for illustration). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the configuration of the projections of Pooch as modified by Park and Jakobsen with first and second tapered projections, each provided on a respective one of said opposed lateral walls as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory and/or the wall to be used with in order to allow connection formation between parts.

For claim 15, Pooch as modified by Park and Jakobsen discloses wherein the two opposed lateral walls of the slot wall define a width of the slot (Pooch, figs. 4-5). 
Pooch as modified by Park and Jakobsen is silent about wherein the at least one tapered projection has a top portion proximate to the top face and a bottom portion proximate to the bottom face, the bottom portion protruding over a greater distance along said width than the top portion, the top portion of the first and second tapered projections facilitating insertion of the board from the top face of the connector block and the bottom portion of the first and second tapered projections pinching both lateral sides of the board. 
Jakobsen teaches a width of the slot (at least fig.6 for the slot is a half portion of a substantially squared shape slot with a length of the wall is a width), and wherein the at least one tapered projection has a top portion proximate to the top face (fig.6 for top portion) and a bottom portion proximate to the bottom face (fig.6 for bottom portion, also see fig.2 for illustration), the bottom portion protruding over a greater distance along said width than the top portion (fig.6 and/or fig.2 for illustration), the top portion of the first and second tapered projections facilitating insertion of the board from the top face of the connector block and the bottom portion of the first and second tapered projections pinching both lateral sides of one of said boards (fig.6 for the function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the projections of Pooch as modified by Park and Jakobsen with the at least one tapered projection has a top portion proximate to the top face and a bottom portion proximate to the bottom face, the bottom portion protruding over a greater distance along said width than the top portion as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory to be used with in order to allow connection formation between parts.

For claim 16, Pooch as modified by Park and Jakobsen is silent about wherein the at least one tapered projection has a flat profile toward its top portion, and a triangular profile toward the bottom portion of the at least one tapered projection. 
Jakobsen teaches the at least one tapered projection has a flat profile toward its top portion (at least fig.6 and/or fig.2 for illustration of the top portion has at least a flat surface and/or flat profile relative to the wall and/or bottom portion), and a triangular profile toward the bottom portion of the at least one tapered projection (at least fig.6 and/or fig.2 for triangular profile shown on a side). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the projection of Pooch as modified by Park and Jakobsen with a flat profile toward its top portion, and a triangular profile toward the bottom portion of the at least one tapered projection as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory to be used with in order to allow connection formation between parts.

For claim 17, Pooch as modified by Park and Jakobsen is silent about wherein the at least one tapered projection is inwardly tapered. 
Jakobsen teaches tapered projection is inwardly tapered (fig.6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the projection of Pooch as modified by Park and Jakobsen with tapered projection is inwardly tapered as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory to be used with in order to allow connection formation between parts.

For claim 18, Pooch as modified by Park and Jakobsen discloses wherein the at least one tapered projection is positioned proximate to the lateral face (Jakobsen, fig.6). 

For claim 19, Pooch as modified by Park and Jakobsen discloses wherein the at least one tapered projection is slightly spaced away from the lateral face (Jakobsen, fig.6). 

For claim 20, Pooch as modified by Park and Jakobsen discloses wherein the bottom portion of the at least one tapered projection forms a peak (Jakobsen, fig.6 for peak near bottom edge) for pinching one of said boards (Jakobsen, fig.6 for the configuration that can pinch a board).

For claim 23, Pooch as modified by Park discloses wherein the slot wall comprises two opposed lateral walls and a back wall (figs. 4-5). 
Pooch as modified by Park is silent about wherein each of the two opposed lateral walls comprises a protruding portion, reducing the spacing between said two opposed lateral walls. 
Jakobsen teaches a slot wall (at least fig.6 for wall with V-slot shape) wherein each of the two opposed lateral walls comprises a protruding portion, reducing the spacing between said two opposed lateral walls (fig.6 for projections on lateral walls of the slot wall). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the slot wall of Pooch as modified by Park with each of the two opposed lateral walls comprises a protruding portion as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory to be used with in order to allow connection formation between parts.

Claim 25 is rejected under U.S.C. 103 as being unpatentable over Pooch [US 20160069101 A1 published on March 03, 2016] in view of Park [KR 101514065 B1 published on April 22, 2015] as applied to claims 1, 6, 24 and 27 above, and further in view of Bishoff [US 4470647 A published on September 11, 1984].  
For claim 25, Pooch as modified by Park is silent about top boards or planks, laid horizontally, closing and delimiting an upper edge of the garden bed or planter box. 
Bishoff teaches top boards or planks, laid horizontally, closing and delimiting an upper edge of the garden bed or planter box (at least fig.1 for top boards). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the assembly of Pooch as modified by Park with top boards laid horizontally, closing and delimiting an upper edge of the garden bed or planter box as taught by Bishoff depending on the configuration of the box in order to provide coverage to the material inside the box. 

Claim 29 is rejected under U.S.C. 103 as being unpatentable over Pooch [US 20160069101 A1 published on March 10, 2016] in view of Park [KR 101514065 B1 published on April 22, 2015] as applied to claims 1, 6, 24 and 27 above and further in view of Hsiao [US 5470139 A published on November 28, 1995].  
For claim 29, Pooch as modified by Park is silent about wherein each of the end faces has two straight parallel sides with two straight parallel extensions joining the two parallel sides. 
Hsiao teaches an arrangement of a post wherein each of the end faces has two straight parallel sides with two straight parallel extensions joining the two parallel sides (see below fig.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the arrangement of the post of Pooch as modified by Park with each of the end faces has two straight parallel sides with two straight parallel extensions joining the two parallel sides as taught by Hsiao depending on user's preferences in order to various formations from the blocks.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion	
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOUKOURA/  Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643